STOCK PURCHASE AGREEMENT


among


SOLAR THIN FILMS, INC.


ZOLTAN KISS


GREGORY JOSEPH KISS


and


MARIA GABRIELLA KISS


dated as of August 12, 2008
 

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of August 12, 2008 (the “Agreement”), by and
among SOLAR THIN FILMS, INC., a Delaware corporation (the “Company”), and ZOLTAN
KISS, an individual (“Z. Kiss”), GREGORY JOSEPH KISS, an individual (“G. Kiss”),
MARIA GABRIELLA KISS, an individual (“M. Kiss”), and STEVEN H. GIFIS, an
individual (“Gifis”). Z. Kiss, G. Kiss and M. Kiss are hereinafter sometimes
individually referred to as a “Seller” and collectively, as the “Sellers” and
Gifis is hereinafter sometimes referred to as the “Sellers’ Agent.” The Company
and any person, firm or corporation designated by the Company on or prior to the
Closing Date to purchase all or a portion of the “Subject Shares” (as
hereinafter defined) from the Sellers is hereinafter referred to as the “Buyer.”
The Buyer, the Sellers and the Sellers’ Agent are hereinafter sometimes
individually referred to as a “Party” and collectively as the “Parties.”
 
Subject to the terms and conditions set forth in this Agreement, Buyer desires
to purchase from Sellers, and Sellers desire to sell to the Buyer, an aggregate
of Eighteen Million (18,000,000) shares (the “Subject Shares”) of common stock,
$.01 par value per share of the Company (the “Common Stock”).
 
Accordingly, the Parties hereby agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF THE SHARES
 
1.1.   Purchase and Sale of the Subject Shares.
 
(a) Stock Ownership and Certain Transfers and Sales. As at the date of this
Agreement (i) Z. Kiss is the record and beneficial owner of 10,951,575 shares of
Common Stock of the Company; (ii) G. Kiss is the record and beneficial owner of
4,050,000 shares of Common Stock of the Company, and (iii) M. Kiss is the record
and beneficial owner of 5,092,000 shares of Common Stock of the Company. Prior
to the Closing Date, Z. Kiss shall transfer 951,575 shares of Common Stock of
the Company to Steven H. Gifis to settle indebtedness owed by Z. Kiss to F.A.
Voight & Associates, L.P. (“Voight”). In addition, prior or subsequent to the
Closing Date, (A) G. Kiss will undertake to sell in prevailing market
transactions, an aggregate of 50,000 shares of Company Common Stock, (B) M. Kiss
will undertake to sell in prevailing market transactions, an aggregate of 92,000
shares of Company Common Stock, and (C) Steven Gifis will (on behalf of Voight)
undertake to sell in prevailing market transactions, an aggregate of 500,000
shares of Company Common Stock; which transfer and all of which sales are agreed
to by the Company. As a result of the foregoing transfer and sales, on the
Closing Date, (x) Z. Kiss shall be the record and beneficial owner of not less
than 10,000,000 shares of Common Stock of the Company, (y) G. Kiss shall be the
owner of not less than 4,000,000 shares of Common Stock of the Company, and (z)
M. Kiss shall be the owner of not less than 5,000,000 shares of Common Stock of
the Company. In addition, Nadja Kiss, the wife of Z. Kiss is the record and
beneficial owner of 1,050,000 shares of Common Stock of the Company which shares
are not subject to the terms and conditions of this Agreement.
 
(b) Sale of the Subject Shares. On the terms and subject to the conditions of
this Agreement, at the Closing referred to in Section 1.5 hereof, each Seller
shall sell, convey, assign, transfer and deliver, or cause to be sold,
transferred or delivered, to the Buyer and/or pursuant to the “Financing”
hereinafter described, designees of the Buyer, and the Buyer and/or its
designees shall purchase, acquire and accept delivery of, all of the Subject
Shares owned of record or beneficially by such Seller as are set forth below in
this Section 1.1.
 

--------------------------------------------------------------------------------


 
Name of Seller
 
Number of Subject Shares to be Sold
Z. Kiss
 
10,000,000 Subject Shares
G. Kiss
 
4,000,000 Subject Shares
M. Kiss
 
4,000,000 Subject Shares

 
(c) Ownership After Sale of the Subject Shares. The 10,000,000 Subject Shares to
be sold by Z. Kiss shall constitute 100% of the issued and outstanding shares of
capital stock of the Company that shall be owned of record and beneficially by
Z. Kiss as at the Closing Date. After giving effect to the sale and purchase of
the 4,000,000 Subject Shares to be sold by G. Kiss and the 4,000,000 Subject
Shares to be sold by M. Kiss, such Parties shall be the record and beneficially
of not more than 50,000 and 1,000,000 shares of Company Common Stock,
respectively. In addition, 451,575 shares of Company Common Stock shall be
retained by Steven Gifis.
 
(d) Absence of Liens. On the Closing Date, the Sellers shall deliver to the
Buyer all of the 18,000,000 Subject Shares, free and clear of any and all liens,
mortgages, adverse claims, charges, security interests, or other encumbrances
whatsoever (collectively, “Liens”).
 
(e) Deliveries. To effect the transfers contemplated by the Section 1.1, at the
Closing, each Seller shall deliver or cause to be delivered to the Buyer,
against payment therefor in accordance with Section 1.3 hereof, stock
certificates representing all, and not less than all, the Subject Shares in the
amounts set forth opposite the name of such Seller in Section 1.1(a) above; in
each case, accompanied by stock powers duly executed in blank and with the
signatures of the record holders guaranteed by a national bank or member firm of
the New York Stock Exchange.
 
1.2.    Cancellation of Options. On the terms and subject to the conditions of
this Agreement, at the Closing referred to in Section 1.5 hereof, each
unexercised option, warrant or other right that any of the Sellers may have to
acquire shares of Common Stock of the Company (each an “Option”), whether
vested, unvested, exercisable or otherwise, shall be cancelled and rendered null
and void, ab initio.
 
1.3.    Payment for Subject Shares.
 
(a) As payment in full for the Subject Shares being sold by the Sellers
hereunder and payment in full of any consideration payable under Section 1.2
above in respect of cancelled Options, the Buyer or its designees shall pay, in
the manner set forth in this Section 1.3, a price per share equivalent to Forty
One and 139/1000 ($0.4139) cents (the “Per Share Price”), or an aggregate of
Seven Million Four Hundred and Fifty Thousand and Two Hundred ($7,450,200) for
all of the Subject Shares (the “Purchase Price”). Such Purchase Price, less the
$434,315 cash portion of the “Settlement Payment” referred to in Section 1.4
below (which shall be paid by Z. Kiss), shall be allocated and payable to each
Seller in the pro-rata amounts set forth below:
 
Name of Seller
 
Amount of Purchase Price
Z. Kiss
 
$3,704,685
G. Kiss
 
$1,655,600
M. Kiss
 
$1,655,600

 
2

--------------------------------------------------------------------------------


 
(b) At the Closing, the $7,450,200 Purchase Price, less the $434,315 cash
portion of the Settlement Payment referred to in Section 1.4 below, shall be
paid to each of the Sellers in the amounts specified in Section 1.3(a) above, by
wire transfer or official certified bank check of immediately available funds to
one or more bank accounts specified by each Seller in writing at least three (3)
Business Days prior to the Closing Date. As used herein, the term “Business Day”
shall mean any day, other than a Saturday or a Sunday or other day on which
banks in New York, New York are authorized or required by law to close.
 
1.4.    RESI Debt and Settlement Payment. 
 
(a) The Parties hereto acknowledge that Renewable Energy Solutions, Inc., an
Affiliate of Z. Kiss (“RESI”), is currently indebted to the Company or its
Subsidiary in the amount of $1,331,863 (the “RESI Debt”). On the Closing Date,
pursuant to the Strategic Alliance Agreement (as that term is hereinafter
defined), the parties thereto have, inter alia, agreed to settle the RESI Debt
as at the Closing Date, as follows:
 
(i) Z. Kiss shall pay to the Company (out of the proceeds received by him from
the sale of his 10,000,000 Subject Shares) the aggregate sum of $434,315 (the
“Settlement Payment”);
 
(ii) Z. Kiss shall cause RESI to transfer to the Company an aggregate number of
shares of CG Solar, formerly known as Weihai Blue Star Terra Photovoltaic
Company, a corporation organized under the laws of the People’s Republic of
China (“CG Solar”) representing five (5%) of the issued and outstanding capital
shares of CG Solar, and having an agreed upon value of $500,000; and
 
(iii) the remaining $397,548 would be paid to the Company directly by CG Solar,
but shall be guaranteed as to payment by Amelio.
 
(b) On the Closing Date, each of the Company, RESI, Amelio and Z. Kiss shall
execute and deliver the Strategic Alliance Agreement in the form attached hereto
as Exhibit A and made a part hereof.
 
1.5.    Closing Date, Time and Place.
 
(a) Subject to the terms and conditions hereof, the closing (the “Closing”) of
the purchase and sale of the Subject Shares shall be held at the offices of
Hodgson Russ, LLP, 1540 Broadway, New York, New York, 10036, counsel to the
Company, at 10:00 a.m., on the Business Day after the conditions to Closing
shall have been satisfied or waived (or such other date and time as the Parties
may mutually agree). The date on which the Closing occurs is referred to herein
as the “Closing Date.”
 
(b) Subject to the terms and conditions hereof, at the Closing:
 
(i) Subject to Section 1.5(b)(ii), each Seller will deliver the certificates
representing the Subject Shares owned by such Seller being purchased hereunder,
accompanied by stock powers or other instruments of transfer or assignment,
dated the Closing Date, and duly endorsed in blank;
 
(ii) Each Seller owning Subject Shares represented by a certificate which has
been lost, stolen or destroyed, shall deliver an affidavit of such Seller
stating that such certificate has been lost, stolen or destroyed, and such other
documentation (including an indemnity, in form and substance satisfactory to the
Company, against any claim that may be made against the Company with respect to
such certificate) that the Company shall require, and shall deliver an
instrument of transfer or assignment, dated the Closing date, and duly endorsed
in blank, with respect to the Subject Shares formerly represented by such lost,
stolen or destroyed certificate;
 
3

--------------------------------------------------------------------------------


 
(iii) Each Option shall be cancelled; and
 
(c) The Buyer will remit or cause to be remitted the Purchase Price less the
Settlement Payment in the manner provided in Section 1.3(b) above.
 
1.6.         Kiss Group Releases. Each of the Sellers acknowledge and agree
that, as a material inducement to cause each of the Sellers to sell the Subject
Shares to the Buyer, Z. Kiss, Amelio and RESI have negotiated and entered into
the Strategic Alliance Agreement, which shall become effective as at the Closing
Date and consummation of the sale of the Subject Shares to the Buyer. By reason
of the fact that the transactions contemplated by such Strategic Alliance
Agreement and this Agreement are intended to settle all potential claims and
disputes among the Parties and their respective Affiliates as at the Closing
Date and permits Amelio, RESI and its Affiliates to engage in business
activities that may be competitive with the business activities of the Company
and its Subsidiaries, each of the Sellers do hereby agree that, as at the
Closing Date, such Sellers, RESI, Amelio and all of their respective Affiliates
(collectively, the “Kiss Group”) shall jointly and severally irrevocably waive
and release the Company and each of its Subsidiaries from all claims, causes of
action, demands, costs, expenses or other obligations (collectively, “Claims”)
that any one or more members of the Kiss Group may individually or collectively
have as at the Closing Date against the Company and any of its Subsidiaries,
whether in their capacities as shareholders or officers of the Company or as
contracting parties with or consultants to the Company, and shall release the
Company and each of its Subsidiaries from all such Claims, except only with
respect to (a) the obligations of the Company and its Subsidiaries under the
Strategic Alliance Agreement, and (b) the rights that G. Kiss, M. Kiss and Nadja
Kiss may have following the Closing Date with respect to the maximum of 2,555,
000 shares of Company Common Stock that such Persons, solely in their capacities
as stockholders, will retain in the Company following the Closing Date. On the
Closing Date, each of the Sellers, Amelio and RESI shall execute and deliver to
the Buyer the general releases in the form of Exhibit B-1 annexed hereto and
made a part hereof (the “Kiss Group Releases”).
 
1.7.         Company Group Releases. The Company acknowledges and agrees that,
as a material inducement to cause the Company to enter into this Agreement to
purchase the Subject Shares, Z. Kiss, Amelio and RESI have negotiated and
entered into the Strategic Alliance Agreement. The Company does hereby agree
that, as at the Closing Date, the Company and each of its Subsidiaries
(collectively, the “Company Group”) shall jointly and severally irrevocably
waive and release the Kiss Group from all Claims, causes of action, demands,
costs, expenses or other obligations (collectively, “Claims”) that any one or
more of the Company Group may individually or collectively have against any
member of the Kiss Group as at the Closing Date, and shall release the Kiss
Group from all such Claims, except only with respect to (a) the obligations of
the Kiss Group under the Strategic Alliance Agreement and any Exhibits thereto,
and (b) the obligations under the Lockup Agreements and other Transaction
Documents. On the Closing Date, each of the Company and its Subsidiaries shall
execute and deliver to the Kiss Group the general releases in the form of
Exhibit B-2 annexed hereto and made a part hereof (the “Company Group
Releases”).
 
1.8.         Expenses. Each of the Parties hereto shall pay such Party's
Transaction Express in connection with this Agreement, other than as a result of
the breach hereof by any other party hereto.
 
1.9          Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the Closing:
 
4

--------------------------------------------------------------------------------


 
(a) by mutual consent of the Sellers (acting together or through the Seller’s
Agent hereinafter described) and the Company;
 
(b) by the Sellers or the Company, if any of the conditions specified in Section
4.4 shall not have been satisfied by 5:00 P.M. (Eastern Standard Time) on
November 30, 2008 (the “Outside Closing Date”); provided, however, that (i) such
Outside Closing Date may be extended by mutual agreement of the Company and the
Sellers’ Agent (as hereinafter defined), and (ii) if the Company’s registration
statement on Form S-1 has not been declared effective by the Securities and
Exchange Commission by the above November 30, 2008 Outside Closing Date, if the
Sellers’ Agent shall receive reasonable assurances from Maxim Group LLC or other
investment banking firm underwriting securities on behalf of the Company and the
Sellers in the “Financing”, as described in Section 4.4(a)(i) of this Agreement,
that in their judgment such Financing will be consummated, the Sellers’ Agent
shall extend the Outside Closing Date to January 31, 2009.
 
(c) by the Company or the Sellers, if the Company shall be unable to obtain by
the Outside Closing Date, a minimum $10,000,000 of “Financing”, as hereinafter
defined and described in Section 4.4(a)(i) of this Agreement and subject at all
times to the provisions of Section 4.4(a)(i) of this Agreement;
 
(d) by the Company, in the event of the breach of any material representation
and warranty of the Sellers contained herein;
 
(f) by the Sellers, in the event of the breach of any material representation
and warranty of the Company contained herein;
 
(g) by either the Company or by the Sellers upon the failure of the satisfaction
of a condition the obligations of the other Party or Parties to perform all
material obligations and conditions on their part to be performed under this
Agreement on or before the Closing Date and consummate the transactions
contemplated hereby, all as set forth in Section 4.4 herein, provided, however,
that a Party seeking to so terminate this Agreement pursuant to this Section 1.9
(g) shall have made a good faith effort to satisfy any condition precedent on
its or their part to be performed;
 
1.10        Rights of Non-Breaching Party. 
 
(a) A Party terminating this Agreement pursuant to this Section shall give
written notice thereof to the other Party hereto, whereupon this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned without
further action by any Party; provided, however, that if such termination is the
result of a breach of this Agreement by the other Party or Parties, nothing
herein shall affect the non-breaching Party’s right to monetary damages on
account of such other Party’s breach.
 
(b) In addition to the foregoing, if any member of the Kiss Group fails or
refuses to perform its agreements and obligations required to be performed by
them on or before the Closing Date under this Agreement, the Strategic Alliance
Agreement or other Transaction Document, the Parties hereto agree that the
Company would have no adequate remedy at law. Accordingly, the Company or the
Buyer may apply to and obtain such equitable relief, including specific
performance of this Agreement, the Strategic Alliance Agreement or other
Transaction Document as any court of competent jurisdiction may deem proper and
appropriate in the circumstances.
 
1.11        Definitions. Unless otherwise separately defined herein, all
capitalized terms when used in this Agreement shall have the same meaning as is
defined in Article V hereof.
 
5

--------------------------------------------------------------------------------


 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES RELATING TO
EACH SELLER AND THE SUBJECT SHARES
 
Each Seller, jointly and severally, represents and warrants to Buyer, as
follows:
 
2.1.         Authorization; No Conflicts.
 
(a) Each Seller has the legal right and capacity to execute and deliver this
Agreement, the “Strategic Alliance Agreement” described below, the “Lockup
Agreements” described below, and each other agreement, document or instrument
executed or to be executed by such Seller in connection herewith (collectively,
the “Transaction Documents”), and to perform such Seller’s respective
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the Transaction Documents by such Seller have been duly
authorized by all necessary action on the part of such Seller.
 
(b) All of the Subject Shares shall be delivered to the Buyer free and clear of
all Liens.
 
(c) There are no options, agreements (written or oral) or other rights granted
by any of the Sellers to any third party to purchase or receive any of the
Subject Shares.
 
(d) The execution, delivery and performance of this Agreement and the
Transaction Documents by such Seller does not and will not (i) violate any
applicable statue, law, ordinance, rule or regulation of any governmental
authority or instrumentality, domestic or foreign (“Applicable Law”), (ii)
conflict with or violate any order, judgment, injunction, award or decree
(“Binding Order”) binding upon such Seller, or (iii) result in the creation or
imposition of any Lien upon any of the Subject Shares.
 
2.2.         Execution; Delivery; Enforceability. This Agreement has been, and
the Transaction Documents to which any Seller is a party will be, duly executed
and delivered by such Seller and, when duly executed and delivered by the other
Parties hereto and the other parties thereto, will constitute the legal, valid
and binding obligations of such Seller, enforceable against such Seller in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditor’s rights
generally and except for equitable remedies.
 
2.3.         Ownership of Company Common Stock.  As at the date of this
Agreement and as at the Closing Date, each of the Sellers are and shall be the
record and beneficial owner of the number of shares of Common Stock of the
Company set forth in Section 1.1(a) of this Agreement.
 
2.4.        Title to the Subject Shares. Each Seller has good, valid and
marketable title to his or her Subject Shares as set forth next to such Seller’s
name in Section 1.1(a), free and clear of all Liens, except for restrictions on
transfer as may be imposed under federal or state securities laws.
 
2.4          Brokers. Except for the payment of approximately $250,000 to Steven
Gifis, or his Affiliate, none of the Sellers is subject to any valid claim of
any broker, investment banker, finder or other intermediary in connection with
the transactions contemplated by this Agreement or the other Transaction
Documents. On the Closing Date, the Sellers shall pay or cause to be paid the
aforesaid $250,000 to Steven Gifis or his Affiliate.
 
6

--------------------------------------------------------------------------------


 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY AND
THE BUYER
 
The Company, on behalf of itself and any other Buyer, does hereby represent and
warrant to the Sellers as follows:
 
3.1.         Organization. Each of the Company and any other Buyer of the
Subject Shares as at the Closing Date (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of formation, (b) has
the requisite power and authority to carry on its business as presently
conducted, and (c) is duly qualified and in good standing to do business in each
jurisdiction in which the conduct or nature of its business makes such
qualification necessary, except such jurisdictions where the failure to be so
qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
3.2.         Authorization and Enforceability. The Company and any other Buyer
of the Subject Shares as at the Closing Date has the requisite power and
authority to execute and deliver this Agreement and the Transaction Documents
and to perform its obligations hereunder and thereunder. The execution, delivery
and performance of this Agreement and the Transaction Documents by the Company
and any other Buyer of the Subject Shares as at the Closing Date has, or at the
Closing Date will have, been duly authorized by all necessary corporate action
on the part of such Buyer. This Agreement has been, and the Transaction
Documents will be, duly executed and delivered by the Company and, when duly
executed and delivered by the other Parties hereto and thereto, will constitute
the legal, valid and binding obligation of the Company, enforceable against it
in accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditor’s rights generally and
except for equitable remedies.
 
3.3.         No Conflicts; Consents. (a) Except as set forth on Schedule 3.3(a),
the execution, delivery and performance by the Company of this Agreement and the
Transaction Documents do not and will not (i) violate any Applicable Law, (ii)
conflict with or violate any Binding Order binding upon the Company or any
Subsidiary, (iii) conflict with or violate the Certificate of Incorporation or
Bylaws of the Company or any Subsidiary, (iv) constitute a default in any
material respect, or give rise to a right of termination, cancellation or
acceleration of any right or obligation of the Company or any Subsidiary under
any provision of any agreement, contract or other instrument binding upon the
Company or any Subsidiary, or any license, franchise, permit or other similar
authorization held by the Company, or (v) result in the creation or imposition
of any Lien upon any of the assets of the Company or any Subsidiary.
 
(b) Except as set forth on Schedule 3.3(b), the execution, delivery and
performance by the Company of this Agreement and the Transaction Documents and
the consummation by the Company of the transactions contemplated hereby and
thereby do not require any consent, approval, license, permit, order or
authorization (“Consent”) from, or filing with, any Federal, state, local or
foreign government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”) or any third party, except for (i) compliance
with filings and notifications under applicable Environmental Laws, (ii) any
Consent or filing that Buyer is required to obtain or make, and (iii) Consents
and filings which, if not obtained or made, would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect with respect
to the Company.
 
7

--------------------------------------------------------------------------------


 
3.4.         Capitalization.
 
(a) The Company. The authorized capital stock of the Company consists of: (i)
150,000,000 shares, $0.01 par value per share, of Common Stock of which
57,607,601 shares of Common Stock are issued and outstanding, (ii) 1,200,000
shares, $0.01 par value per share, of Preferred Stock of which no shares are
issued and outstanding, (iii) 1,000,000 shares, $0.01 par value per share, of
Series B-1 Preferred Stock of which 228,652 shares are issued and outstanding,
(iv) 232,500 shares, $0.01 par value per share, of Series B-3 Preferred Stock of
which 47,518 shares are issued and outstanding, and (v) 1,000,000 shares, $0.01
par value per share, of Series B-4 Preferred Stock of which no shares are issued
and outstanding. Except as listed on Schedule 3.4(a), there are no outstanding
warrants, options, agreements, subscriptions, convertible or exchangeable
securities or other binding commitments pursuant to which the Company is
obligated to issue, deliver or sell, or purchase, redeem or otherwise acquire
any shares of capital stock of the Company.
 
(b) Subsidiaries. Schedule 3.4(b) sets forth for each Subsidiary the amount of
its authorized capital stock, partnership interests, membership interests or
other equity interests, as applicable, the amount of its outstanding equity
interests and the record and beneficial owners of its outstanding equity
interests, and the Company, directly or through one or more of the other
Subsidiaries, has good and valid title to such equity interests, free and clear
of all Liens, except as set forth on Schedule 3.4(b). Except for its interests
in the Subsidiaries and except for the ownership interests set forth on Schedule
3.4(b), the Company does not own, directly or indirectly, any equity interest
in, any Person and has not entered into any agreement or other legal commitment
to purchase any equity interest in any Person. All the outstanding equity
interests of each Subsidiary have been duly authorized and validly issued and
are fully paid and non-assessable. Except as set forth on Schedule 3.4(b), there
are no outstanding warrants, options, agreements, subscriptions, convertible or
exchangeable securities or other binding commitments pursuant to which any
Subsidiary is obligated to issue, deliver or sell, or purchase, redeem or
otherwise acquire any equity interests of such Subsidiary.
 
3.5.         Public Filings.
 
(a) The Sellers have access to, or the Company has made available to the
Sellers, copies of all annual and periodic reports, including Form 10K-SB, Form
10Q and Form 8-K that have been filed by the Company with the Securities and
Exchange Commission (“SEC”) under the Securities and Exchange Act of 1934, as
amended (the “34 Act”) and all proxy statements filed under Rule 14A of the 34
Act since 2005 (collectively, the “SEC Filings”). All of such SEC Filings are
true and correct in all material respects, contain all material information
required to be set forth therein and do not omit any information that are
required to make the statements contained therein not misleading.
 
3.6.         Litigation. Except as set forth on Schedule 3.6, there are no
Binding Orders, lawsuits, proceedings, investigations or claims pending against
the Company or any Subsidiary. To the Knowledge of the Company, Schedule 3.6
also sets forth all Binding Orders, lawsuits, proceedings, investigations or
claims threatened against the Company or any Subsidiary, or any of their
properties, assets, operations or business, which would reasonably be expected
to have a Material Adverse Effect other than such lawsuits, claims, proceedings
or investigations as are fully covered (subject to deductibles, co-payments,
retentions, policy limits and the like) by insurance. Neither the Company nor
any Subsidiary is in default under any Binding Order. There are no Binding
Orders, lawsuits, proceedings, investigations or claims pending, or to the
Knowledge of the Company threatened, against the Company or any Subsidiary that
challenge the legality of this Agreement or any action to be taken in connection
herewith.
 
8

--------------------------------------------------------------------------------


 
3.7.         Brokers. Neither the Company nor any Subsidiary is subject to any
valid claim of any broker, investment banker, finder or other intermediary in
connection with the transactions contemplated by this Agreement.
 
3.8         Purchase for Investment; Exempt Transaction; Independent Evaluation.
Buyer is acquiring the Subject Shares for investment purposes only, for its own
account and not with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act of 1933, as amended (the
“Securities Act”), or any other securities laws of any jurisdiction. Buyer
understands and acknowledges that it is purchasing the Subject Shares in a
transaction exempt from the registration requirements of Section 5 under the
Securities Act. By reason of its business or financial experience, Buyer has the
capacity to protect its interests in connection with the transactions
contemplated by this Agreement and has conducted an independent investigation,
analysis and evaluation of the Company and the Subsidiaries and their
properties, assets, business and financial condition.
 
ARTICLE IV
 
COVENANTS AND AGREEMENTS OF THE PARTIES
 
4.1.        Confidentiality; Press Releases. (a) Except as required by law or
legal process, each of the Sellers, on one hand, and the Company, on the other
hand, shall, and shall cause each of its Affiliates and each of the respective
directors, officers, employees, agents, advisors and representatives
(“Representatives”) to, (i) maintain in confidence any and all information
concerning the Kiss Group or the Company and its Subsidiaries provided to any
one or more Parties by the other Party or Parties or their respective
Representatives, or otherwise learned by them in the course of the negotiation
of this Agreement and the transactions contemplated hereby and by the Strategic
Alliance Agreement, and (ii) disclose such information only to Persons which are
under the control of the Sellers or the Buyer or an Affiliate thereof, to third
parties serving as legal, accounting, environmental, insurance or investment
advisors or to the Company or its investment banker or investors (who have
executed appropriate confidentiality agreements); provided, however, that such
disclosure shall be limited to entities, parties and their personnel whose
duties justify their need to review and know such information for the purpose of
(i) the negotiation of this Agreement, (ii) the providing of financing to the
Company to enable it to pay the Purchase Price, and (iii) the preparation of any
registration statement or private placement memorandum in respect of such
financing.
 
(b) It is understood that neither the Kiss Group on one hand or the Company
Group on the other hand, nor any of their Affiliates shall have any liability
hereunder for disclosure of any such information which (i) can be shown to have
been in the public domain other than as a result of a disclosure by a Party or
any of their respective Affiliates, or any Representative thereof, (ii) was
previously known to a Party hereto or their Affiliates, or (iii) was later
acquired by a Party from other sources, provided such sources are not known by
such Party after due inquiry to be bound by any confidentiality agreement with
any Party hereto or any affiliate thereof. In the event that any Party or any of
their respective Affiliates, or any Representative thereof, is legally compelled
to disclose any of such information, such Party, will (x) give prompt notice
thereof to the other Party or Parties to enable the Party being notified at
their cost to seek an appropriate protective order and (y) furnish only such
portion of such information as is legally required to be disclosed and use its
reasonable efforts to obtain a protective order or other reliable assurances
that confidential treatment will be accorded such information.
 
(c) Each of the Kiss Group, on the one hand, and Company Group, on the other
hand, agree that neither they nor their Affiliates will make any statement to
the press, press release or other public announcement regarding this Agreement,
the Transaction Documents or the transactions contemplated hereby or thereby
prior to the Closing Date unless the text and time of the release of any such
statement has been approved by the other Party or Parties or their respective
legal counsel, except where such disclosure is required pursuant to Applicable
Law (in which case such Party will consult with the other Party regarding any
such public statements prior to disclosure to the extent feasible). The Parties
hereto and their respective Affiliates agree to consult with each other prior to
any press release or other public announcement by them or their Affiliates
relating to this Agreement in connection with the Closing of the transactions
contemplated hereby and agree that such press release or announcement will not
be made prior to such consultation.
 
9

--------------------------------------------------------------------------------


 
4.2.         Termination of Prior Agreements. Effective as of the Closing,
except for the Strategic Alliance Agreement, the Lockup Agreements and each of
the Transaction Documents, each of the Company Group and the Kiss Group do
hereby agree to terminate each of the (a) the Cooperative R&D Contract, dated
December 19, 2006 (the “R&D Contract”) between RESI and the Company; (b) the
Marketing and Manufacturing Facility Turn On Function Contract, dated January
30, 2007 ( the “Marketing and Turn-On Contract”) between RESI and the Company;
(c) the consulting agreement, dated _______________ between the Company and Z.
Kiss (the “Kiss Consulting Agreement”), and (d) all other agreements and
understandings among Z. Kiss, RESI, Amelio, the Company and each of its
Subsidiaries, written or oral, that may exist as at the Closing Date.
(collectively, the “Prior Agreements”); all of which Prior Agreements shall be
deemed to be null and void as at the Closing Date.
 
4.3.         Payment of Certain Taxes. The Sellers shall be solely responsible
to pay all income, capital gains, transfer and other taxes relating to the sale
of the Subject Shares and the other transactions contemplated by this Agreement.
 
4.4.         Conditions to Closing.
 
(a) The Buyer. The Buyer’s obligation to purchase the Subject Shares under this
Agreement are subject to the satisfaction, on or before the Closing Date, of all
of the following conditions, any one or more of which may be waived in writing
by the Company on or prior to the Closing:
 
(i) The Company shall have consummated the Financing (as that term is
hereinafter defined); provided, that although the Company agrees to make good
faith efforts to obtain the requisite Financing contemplated hereby as soon as
reasonably practicable, nothing contained in this Agreement or in any other
Transaction Document, express or implied, shall require the Company to issue any
previously authorized and unissued securities of the Company in connection with
any Financing that either (A) provides for at a per share price for shares of
Company Common Stock that is lower than $3.30 per share, or a conversion price
or exercise price of any convertible Company securities or warrants that is
lower than $3.30 per share, or (B) contains other terms and conditions that are
not otherwise acceptable to the board of directors of the Company in the
exercise of its sole discretion. In such connection, each of the Sellers shall
cooperate with the Company in connection with the Financing, including acting as
selling shareholders in a registered sale of the Subject Shares in the
Financing; provided, that except for the accurate listing of their names and
number of Subject Shares to be sold by the Sellers in such registration
statement, the Sellers shall not incur any other statutory liability under the
Securities Act of 1933, as amended, and the Company shall indemnify, defend and
hold harmless each of the Sellers from and against any such liability, to the
fullest extent provided by law.
 
(ii) Each of the Kiss Group who are parties to the Strategic Alliance Agreement
shall have executed and delivered such Strategic Alliance Agreement.
 
(iii) Each of G. Kiss, M. Kiss, Nadja Kiss and Steven H. Gifis shall have
executed and delivered the Lock-up Agreement in the form of Exhibit C annexed
hereto and made a part hereof.
 
10

--------------------------------------------------------------------------------


 
(iv) Each of the members of the Kiss Group shall have executed and delivered the
Kiss Group Releases in the form of Exhibit B-1 annexed hereto and made a part
hereof.
 
(v) Z. Kiss, RESI and Amelio shall have entered into the Non-Competition and
Non-Solicitation Agreement; which Non-Competition and Non-Solicitation Agreement
shall (A) contain non-competition and non-solicitation covenants and agreements
of each of Z. Kiss, RESI and their Affiliates, (B) acknowledge this Agreement,
the Purchase Price paid hereunder and that the non-competition and
non-solicitation covenants and agreements of Z. Kiss contained therein are a
material inducement to cause the Buyer to purchase or arrange for the purchase
of the Subject Shares pursuant to this Agreement; (C) name the Buyer as an
express third party beneficiary of such non-competition and non-solicitation
covenants and agreements with all of the rights to enforce the same that are
otherwise available to Amelio; and (D) be in form and content (as to such
non-competition covenants and agreements and the Buyer’s rights with respect
thereto) as shall be satisfactory to the Buyer, in the exercise of its sole
discretion.
 
(vi) Each of the Sellers shall have delivered a closing certificate concerning
their representations and warranties and such other matters in form and
substance reasonably satisfactory to the Company and its legal counsel.
 
(vii) Each of the Sellers shall deliver or cause to be delivered to the Buyer,
against payment therefor in accordance with Section 1.3 hereof, stock
certificates representing all, and not less than all, the Subject Shares in the
amounts set forth opposite the name of such Seller in Section 1.1(a) above; in
each case, accompanied by stock powers duly executed in blank and with the
signatures of the record holders guaranteed by a national bank or member firm of
the New York Stock Exchange.
 
(b) The Sellers. The Sellers obligation to sell and deliver the Subject Shares
under this Agreement are subject to the satisfaction, on or before the Closing
Date, of all of the following conditions, any one or more of which may be waived
in writing by the Seller’s Agent on or prior to the Closing.
 
(i) The Company shall have paid to each of the Sellers their allocable share of
the Purchase Price for the Subject Shares as contemplated by Section 1.3(a) of
this Agreement.
 
(ii) Each of the Company Group who are parties to the Strategic Alliance
Agreement shall have executed and delivered such Strategic Alliance Agreement;
 
(iii) Each of the members of the Company Group shall have executed and delivered
the Company Group Releases in the form of Exhibit B-2 annexed hereto and made a
part hereof.
 
(1v) The Company shall have delivered a closing certificate concerning their
representations and warranties and such other matters in form and substance
reasonably satisfactory to the Company and its legal counsel.
 
11

--------------------------------------------------------------------------------


 
4.5.         Sellers’ Agent. (a) Each Seller hereby irrevocably appoints Steven
H. Gifis as the sole representative (the “Sellers’ Agent”) of such Seller to act
as the agent on behalf of such Seller for all purposes under this Agreement,
including for the purposes of: (i) acceptance of the pro rata portions of the
Purchase Price payable to the Sellers and any other amounts payable to each
Seller under this Agreement or any Transaction Document and delivery of wire
instructions to Buyer in connection therewith; (ii) determining whether the
conditions to closing have been satisfied and supervising the Closing, including
waiving any such condition if Sellers’ Agent, in his sole discretion, determines
that such waiver is appropriate; (iii) taking any action that may be necessary
or desirable, as determined by Sellers’ Agent in his sole discretion, in
connection with the termination of this Agreement and the other Transaction
Documents; (iv) taking any and all actions that may be necessary or desirable,
as determined by Sellers’ Agent in his sole discretion, in connection with any
amendment of this Agreement or any waiver of any of the provisions of this
Agreement; (v) taking any and all actions that may be necessary or desirable, as
determined by Sellers’ Agent in his sole discretion, in connection with the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents; (vi) taking any and all actions that may be necessary or
desirable, as determined by Sellers’ Agent in his sole discretion, in connection
with indemnification under Article V; (vii) taking any and all actions that may
be necessary or desirable, as determined by Sellers’ Agent in his sole
discretion, in connection with enforcement or termination of the Prior
Agreements; (viii) accepting notices on behalf of each Seller; (ix) taking any
and all actions that may be necessary or desirable, as determined by Sellers’
Agent in his sole discretion, in connection with the payment of the costs and
expenses of the Sellers incurred hereunder; (x) delivering or causing to be
delivered to Buyer at the Closing certificates representing the Subject Shares
to be sold by such Seller hereunder; (xi) executing and delivering, in Sellers’
Agent’s capacity as the representative of such Seller, any and all notices,
documents or certificates to be executed by Sellers’ Agent, on behalf of such
Seller, in connection with this Agreement and the transactions contemplated
hereby; (xii) granting any consent or approval on behalf of such Seller under
this Agreement; and (xiii) taking any and all actions that may be necessary or
desirable, as determined by the Sellers’ Agent in his sole discretion in
connection with, and dealing with any other issues relating to, this Agreement
or any Transaction Document. As the representative of Sellers, Sellers’ Agent
shall act as the agent for all such Persons, shall have authority to bind each
such Person in accordance with this Agreement, and Buyer may rely on such
appointment and authority until the receipt of notice of the appointment of a
successor upon five (5) days’ prior written notice to Buyer.
 
(b) Each Seller hereby irrevocably appoints Sellers’ Agent as such Seller’s true
and lawful attorney-in-fact and agent, with full power of substitution and
resubstitution, in such Seller’s name, place and stead, in any and all
capacities, in connection with the transactions contemplated by this Agreement,
granting unto said attorney-in-fact and agent, full power and authority to do
and perform each and every act and thing requisite and necessary to be done in
connection with the sale of such Seller’s Subject Shares as fully to all intents
and purposes as such Seller might or could do in Person, including, without
limitation, to extend the Outside Closing Date to such date as the Sellers’
Agent deems appropriate.
 
4.6.         Reasonable Efforts. On and after the Closing, the Company shall,
and shall cause each of its Subsidiaries and the Company’s and its Subsidiaries’
management to, take all actions as shall be reasonably requested by the Sellers’
Agent in connection with carrying out the agreements and provisions contemplated
hereby, including but not limited to any actions requested to be taken or
omitted with respect to Article IV hereof.
 
4.7          Sale of Certain Shares. Following the expiration of the 180 day
period under the Lock-Up Agreement, each of G. Kiss, M. Kiss, Nadja Kiss and
Steven H. Gifis shall have the right to publicly or privately sell their shares
of Company Common Stock under the applicable provisions of Rule 144, as
promulgated under the Securities Act of 1933, as amended.
 
4.8          Failure to Sell or Purchase the Subject Shares. In the event that
the Company shall fail to consummate the Financing or otherwise purchase the
Subject Shares by the Outside Closing Date (as the same may be extended pursuant
to this Agreement), then and in such event each of the Sellers shall have the
right to publicly or privately sell all of the Subject Shares under the
applicable provisions of Rule 144, as promulgated under the Securities Act of
1933, as amended.
 
12

--------------------------------------------------------------------------------


 
ARTICLE V
 
ADDITIONAL DEFINITIONS
 
As used in this Agreement, capitalized terms not otherwise defined herein, shall
have the meanings as are defined in this Article V.
 
Affiliate. The term “Affiliate” shall mean, with respect to any Person, any
other Person controlling, controlled by or under common control with such
Person. The term “control” as used in the preceding sentence means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided, however,
that any full-time employee of the Company or any of its Subsidiaries (including
officers) who is not otherwise Affiliated with or has any another business or
financial relationship with any of the Sellers or their Affiliates (excluding
his or her employment with the Company or its Subsidiaries) shall not, for
purposes of this Agreement, be deemed to be an Affiliate of the Sellers.
 
Amelio. The term “Amelio” shall mean Amelio Solar, Inc., a Delaware corporation.
 
Financing.  The term “Financing” shall mean the public or private sale of
$10,000,000 or more of units of securities (the “Units”) consisting of shares of
Company Common Stock and/or warrants to purchase Company Common Stock, but which
Financing shall include (a) the sale of all or a portion of the 18,000,000
Subject Shares for the account of the Sellers, and (b) the sale of additional
shares of Common Stock for the Company.
 
Governmental Authorities. The term “Governmental Authorities” shall mean any
nation or country (including but not limited to the United States) and any
commonwealth, territory or possession thereof and any political subdivision of
any of the foregoing, including but not limited to courts, departments,
commissions, boards, bureaus, agencies, ministries or other instrumentalities.
 
Knowledge of the Sellers. The term “Knowledge of the Sellers” or any derivative
thereof shall refer only to the actual knowledge of the Sellers or any one of
them.
 
Material Adverse Effect. The term “Material Adverse Effect” shall mean a
material adverse effect on the business, operations, assets, properties or
financial condition of the Company and its Subsidiaries, when taken as a
consolidated whole, other than with respect to any adverse effects which,
directly or indirectly, relate to or result from (a) public or industry
knowledge regarding the transactions contemplated by this Agreement or (b) past,
existing or prospective economic, regulatory or other conditions generally
affecting the industries and markets in which the Company and the Subsidiaries
compete.
 
Non-Competition and Non-Solicitation Agreement. The term “Non-Competition and
Non-Solicitation Agreement” shall mean the non-competition and
non-solicitation agreement, to be dated as at the Closing Date, among Amelio, Z.
Kiss and RESI, and which shall incorporate the concepts and provisions of
Section 4.1(a)(iv) of this Agreement in a manner satisfactory to the Buyer.
 
Person. The term “Person” shall mean any individual, partnership, joint venture,
firm, corporation, association, limited liability company, trust or other
enterprise or any governmental or political subdivision or any agency,
department or instrumentality thereof.
 
Strategic Alliance Agreement. The term “Strategic Alliance Agreement” shall mean
the collective reference to that certain Settlement Agreement and Strategic
Alliance and Cross License Agreement, both dated of even date herewith, among
RESI, Z. Kiss, Amelio and the Company.
 
13

--------------------------------------------------------------------------------


 
Subsidiary. The term “Subsidiary” shall mean any Person of which a majority of
the outstanding voting securities or other voting equity interests are owned,
directly or indirectly, by the Company.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1.         Expenses. Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by (a) the Buyer, with
respect to such costs and expenses incurred by it, and (b) the Sellers, with
respect to such costs and expenses incurred by the Sellers.
 
6.2.         Construction of this Agreement. All of the Parties to this
Agreement have participated jointly in the negotiation and drafting of this
Agreement. In the event any ambiguity or question of interpretation arises, this
Agreement and the other documents and instruments executed in connection with
this Agreement shall be construed as if drafted jointly, and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement or such other documents and
instruments. Any item disclosed on a disclosure schedule to this Agreement shall
be deemed disclosed for and incorporated into all other disclosure schedules to
which such item is applicable. The term “including” in this Agreement shall mean
“including without limitation”. All references to immediately available funds or
dollar amounts contained in this Agreement shall mean United States dollars. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
References to “schedules” or “sections” herein shall be deemed to refer to the
applicable disclosure schedule or section of this Agreement.
 
6.3.         Assignment. This Agreement and the rights and obligations of the
Parties hereunder shall not be assigned, delegated or otherwise transferred by
the Sellers without the prior written consent of the Company. The Company may
assign its rights under this Agreement to purchase the Subject Shares to any one
or more Persons providing Financing to the Company.
 
6.4.         Successors and Assigns.  This Agreement shall inure to the benefit
of, and be binding upon and enforceable against, the successors and permitted
assigns of the respective Parties hereto.
 
6.5.         Amendments. No amendment to or modification of this Agreement shall
be effective unless it shall be in writing and signed by each of the Parties
(or, in the case of Sellers, the Sellers’ Agent) to this Agreement.
 
6.6.        Notices. All notices and other communications given under this
Agreement shall be in writing and shall be deemed duly given (a) on the date of
delivery, if delivered personally, (b) on the date of transmission, if sent via
facsimile transmission to the facsimile number given below, and telephonic or
written confirmation of receipt is obtained promptly after completion of
transmission, (c) the Business Day after the date of delivery to a reputable and
recognized next-day express courier service, or (d) three Business Days after
(or, in the case of a notice or communication sent overseas, ten Business Days
after) being mailed by registered or certified mail (return receipt requested),
postage prepaid, to the Parties at the following addresses (or at such other
address for a party as shall be specified by like notice):
 
If to Company, to:
Solar Thin Films, Inc.
 
505 Grove Street
 
Haddonfield, New Jersey 08033
 
Attn:
Peter Lewis, Chief Executive Officer
 
Tel:
(856) 673-1749
 
Fax:
(609) 434-0602
 
Email:
plewis@solarthinfilms.com

 
14

--------------------------------------------------------------------------------


 
with a required copy to:
Hodgson Russ LLP
 
1540 Broadway
 
New York, New York 10036
 
Attention:
Stephen A. Weiss, Esq.
 
Tel:
(212) 751-4300
 
Facsimile:
(212) 751-0928
 
email:
sweiss@hodgsonruss.com
     
If to Sellers and Sellers Agent to:
Steven H. Gifis
 
as agent for Zoltan Kiss, Maria Gabriella Kiss
 
and Joseph Gregory Kiss
 
2705 Main Street,
 
Lawrenceville, NJ 08648
 
Tel:
609-937-0484
 
email:
shg68@aol.com
     
with a required copy to:
Day Pitney LLP
 
7 Times Square Tower
 
New York, New York 10036
 
Attention:
Sabino (Rod) Rodiguez, III
 
Tel:
(212) 297-2454
 
Facsimile:
(718) 764-4356
 
email:
srodriguez@daypitney.com



Such addresses may be changed, from time to time by means of a notice given in
the manner provided in this Section (provided that no such notice shall be
effective until it is received by the other Parties hereto).
 
6.7.        Consent to Jurisdiction. Each of Parties do hereby irrevocably
submits to the exclusive jurisdiction of (a) the Supreme Court of the State of
New York sitting in New York County, and (b) the United States District Court
for the Southern District of New York, for the purposes of any suit, action or
other proceeding arising out of this Agreement and the Transaction Documents or
any transaction contemplated hereby or thereby, except in each case with respect
to any matters related to title or possession of real property, and any other
matters that are justiciable only under the jurisdiction of another court. Each
of the Parties irrevocably consent to service of process out of such courts in
any action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, or by recognized overnight courier or delivery
service, to the Parties at their respective addresses set forth herein. Each of
the Parties irrevocably waives any objection which it may now or hereafter have
to the laying of venue of any of the aforesaid actions or proceedings arising
out of or in connection with this Agreement brought in the courts referred to
above and hereby further irrevocably waives and agrees, to the full extent
permitted by Applicable Law, not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in any
inconvenient forum.
 
6.8.        Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof and the Parties hereto shall negotiate in good faith to modify
this Agreement, so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated.
 
15

--------------------------------------------------------------------------------


 
6.9.        Waiver. Waiver of any term or condition of this Agreement by any
Party shall be effective if in a writing signed by the Party (or, in the case of
Sellers, the Sellers’ Agent) against whom such waiver is asserted. Any such
waiver shall not be construed as a waiver of any subsequent breach or failure of
the same term or condition, or a waiver of any other term of this Agreement. No
failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
6.10.      Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties to this Agreement and delivered to the other Parties, it
being understood that all Parties need not sign the same counterpart.
 
6.11.       Entire Agreement. This Agreement, including the disclosure schedules
hereto and the other documents delivered pursuant to this Agreement, contains
the entire agreement and understanding between the Parties hereto with respect
to the subject matter hereof and supersede all prior and contemporaneous
agreements, negotiations, correspondence, undertakings and understandings, oral
or written, relating to such subject matter.
 
6.12.       Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within the State of New York,
without regard to the conflicts of law principles of such state.
 
[the balance of this page intentionally left blank - signature page follows]
 
16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.


SELLERS:
   
/s/ Zoltan Kiss
ZOLTAN KISS
   
/s/ Gregory Joseph Kiss
GREGORY JOSEPH KISS
   
/s/ Maria Gabriella Kiss
MARIA GABRIELLA KISS
 
As the Sellers’ Agent
   
/s/ Steven H. Gifis
STEVEN H. GIFIS
   
SOLAR THIN FILMS, INC.
       
By
/s/ Robert M. Rubin
 
Name: Robert M. Rubin,
 
Title: Chairman and CFO

 
 

--------------------------------------------------------------------------------

